               Case MDL No. 2993 Document 1 Filed 02/23/21 Page 1 of 19




                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                     MDL No. _____________
    LITIGATION


             BRIEF IN SUPPORT OF MOTION FOR TRANSFER OF ACTIONS
                PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR
                     CONSOLIDATED PRETRIAL PROCEEDINGS

         Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, John

Swanson, Jones Planting Co. III, and Jason Canjar (“Movants”)1 respectfully submit this brief in

support of their Motion For Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings to the Southern District of Illinois. Piper v. Bayer

CropScience, LP, No. 3:21-cv-00021-NJR (S.D. Ill.) (“Piper”), was the first-filed of 13 nearly

identical civil antitrust actions now pending in three districts. The majority of the Related

Actions were filed in the Southern District of Illinois.2

         The Southern District of Illinois also bears a significant nexus to the allegations in the

litigation and is a convenient forum for the parties and witnesses. The Southern District has

already related six of the seven pending cases before Chief Judge Nancy J. Rosenstengel, who in

turn has streamlined proceedings by permitting plaintiffs in five of the seven cases to file a

consolidated complaint and has set a schedule for Defendants to respond.3


1
  Movants are Plaintiffs in Piper, Swanson v. Bayer CropScience LP, et al., No. 3:21-cv-0046-
NJR (S.D. Ill.) (“Swanson”), Lex v. Bayer CropScience LP, et al., No. 3:21-cv-0122-NJR (S.D.
Ill.), Jones Planting Co. III v. Bayer CropScience LP, et al., No. 3:21-cv-00173-NJR (S.D. Ill.)
(“Jones”), and Canjar v. Bayer CropScience LP, et al., No. 3:21-cv-00181-NJR (S.D. Ill.).
2
    The Related Actions are set forth in the Schedule of Related Actions, submitted herewith.
3
  The only case filed in the Southern District of Illinois and not related before Judge
Rosenstengel is Vienna Eqho Farms v. Bayer CropScience LP, No. 3:21-cv-00204, which was
filed on February 22, 2021, the day before this Motion was submitted. There is every reason to
expect the case, like the others, to be related before Chief Judge Rosenstengel in due course.
             Case MDL No. 2993 Document 1 Filed 02/23/21 Page 2 of 19




                                         BACKGROUND

       Crop Inputs are agricultural products that include seeds and chemicals used to protect

crops against pests, such as insecticides, fungicides, and herbicides. After months of research and

investigation, Plaintiff Barbara Piper initiated the first action in the country in the Southern

District of Illinois, asserting antitrust claims against the largest Crop Input manufacturers,

wholesalers and retailers for allegedly conspiring to restrain the market for Crop Input prices

nationwide. See, Piper, ECF No.1. Piper did not benefit from any U.S. governmental criminal

proceedings. Rather, the Piper complaint was the first to detail a conspiracy among the

Defendants4 to enforce an opaque, outdated market structure designed to maintain

supracompetitive Crop Input prices by, among other things, blocking the emergence of new

electronic sales platforms, like FBN and AgVend, that planned to offer Crop Inputs directly to

farmers. See Piper, ECF No. 58 (“Consol. Piper Compl.”) ¶¶ 3-4, 81; Budde v. Bayer

CropScience, LP, et al., No. 2:21-cv-02095 (D. Kan. Feb. 19, 2021), ECF No. 1. (“Budde

Compl.”) at ¶¶ 2-3; Handwerk, ECF No.1 (“Handwerk Compl.”) at ¶¶ 4-5.5


4
   The Related Actions all bring claims against Defendants Bayer CropScience LP; Bayer
CropScience, Inc.; Corteva Inc.; Cargill Incorporated; BASF Corporation; Syngenta Corporation;
Winfield Solutions, LLC; Univar Solutions, Inc.; Federated Co-operatives Ltd.; CHS Inc.; Nutrien
Ag Solutions Inc.; Growmark Inc.; Simplot AB Retail Sub, Inc.; and Tenkoz Inc. Certain Related
Actions additionally name Pioneer Hi-Bred International, Inc. and Growmark FS, LLC, which are
subsidiaries or affiliates of the Defendants listed above. See, e.g., Piper, ECF No. 58 (Pioneer Hi-
Bred International, Inc.); Handwerk v. Bayer CropScience, LP, No. 0:21-cv-00351-MJD-TNL (D.
Minn. Feb. 5, 2021), ECF No. 1 (Growmark FS, LLC); Ryan Bros., Inc. v. Bayer Cropscience LP,
No. 0:21-cv-00433-MJD-TNL (D. Minn. Feb 17, 2021), ECF No. 1 (Growmark FS, LLC); Flaten
v. Bayer Cropscience LP, No. 0:21-cv-00404-MJD-TNL (D. Minn. Feb. 11, 2021), ECF No. 1
(Growmark FS, LLC); Pfaff v. Bayer Cropscience LP, No. 0:21-cv-00462-MJD-TNL (D. Minn.
Feb 19, 2021), ECF No. 1 (Growmark FS, LLC); Carlson v. Bayer CropScience LP, No. 0:21-cv-
00475-NEB-LIB (D. Minn. Feb 22, 2021), ECF No. 1 (Growmark FS, LLC).
5
 Plaintiffs in the related actions allege that the Defendants use contractual agreements between
manufacturers, wholesalers, and retailers to prevent farmers from receiving accurate pricing and
performance information. See Consol. Piper Compl. ¶¶ 48-50; Budde Compl. ¶¶62-64; Handwerk
Compl. ¶¶ 60-62. These agreements typically include confidential terms that provide for
{2958 / MOT / 00171626.DOCX v1}                   2
            Case MDL No. 2993 Document 1 Filed 02/23/21 Page 3 of 19




       Piper counsel quickly reached out to Defendants and began coordinating scheduling and

other preliminary matters. The first action asserting similar claims based on the same unique set

of facts alleged in Piper was filed on January 13, 2021. See Swanson, ECF No.1. Additional

cases soon followed, and Piper’s counsel, recognizing a clear overlap in factual and legal issues,

reached out to the parties in each action to organize the case. For example, after meeting-and-

conferring with Piper’s counsel, the Lex plaintiff agreed—in the interest of justice and judicial

efficiency—to voluntarily dismiss their action in the District of Minnesota and refile in the

Southern District of Illinois. See Lex v. Bayer CropScience LP, et al, No. 0:21-cv-00188-PJS-HB

(D. Minn. Jan. 29, 2021), ECF No.11; Lex v. Bayer CropScience LP, et al, No. 3:21-cv-00122

(S.D. Ill. Feb. 2, 2021), ECF No. 1. The Piper, Swanson, and Lex plaintiffs—representing 100%

of the actions on file at that time—entered a stipulation with Defendants on February 3, 2021,

that sought to streamline the proceedings and maximize judicial resources by providing for the

filing of a consolidated complaint by February 16, 2021. See Piper, ECF No. 44. The stipulation

also suspended Defendants’ time to respond to the individual complaints in those actions,

avoiding unnecessary motion practice by establishing a single schedule for responses to the

consolidated complaint. Id.

       Two days later, on February 5, 2021, Plaintiff Handwerk initiated an action in the District

of Minnesota asserting nearly identical claims against the same Defendants involved in the same

conspiracy alleged in Piper, Swanson, and Lex. See Handwerk Compl. Piper counsel contacted

Handwerk counsel to encourage them to streamline the proceedings and maximize efficiency

through consolidation of all cases involving the same misconduct alleged in the litigation before



significant rebates to retailers as long as they agree to keep prices confidential, avoid price
competition, and prioritize the sale of certain Crop Inputs. See Consol. Piper Compl. ¶ 50; Budde
Compl. ¶ 60; Handwerk Compl. ¶ 67.

{2958 / MOT / 00171626.DOCX v1}                  3
               Case MDL No. 2993 Document 1 Filed 02/23/21 Page 4 of 19




Chief Judge Rosenstengel in the Southern District of Illinois. Handwerk counsel declined to

coordinate with the other cases and instead proceeded to file three essentially identical actions in

the District of Minnesota over the next two weeks. See Flaten v. Bayer CropScience LP, No.

0:21-cv-00404-MJD-TNL (D. Minn.); Pfaff v. Bayer CropScience LP, No. 0:21-cv-00462-MJD-

TNL (D. Minn.); Ryan Bros., Inc.v. Bayer CropScience LP, No. 0:21-cv-00433-MJD-TNL (D.

Minn.).

          Meanwhile, Plaintiffs in the Southern District of Illinois pressed forward. They sought to

consolidate Piper, Swanson, and Lex and any other related cases filed in the Southern District of

Illinois and to appoint lead counsel pursuant to Fed. R. Civ. P. 23(g).6 Piper, ECF No. 53. These

moves were designed to maximize efficiencies and ensure a group of experienced antitrust class

action attorneys were protecting the bests interests of the class. They also developed a

consolidated complaint that included all but one of the actions on file in that District at the time.7

This Consolidated Complaint was filed on February 16, in accordance with the stipulation and

order entered by the court. Id., ECF Nos. 55 (initial filing), 58 (Consol. Piper Compl.).

          Additional complaints continued to be filed (including by the Handwerk plaintiff’s

counsel) after the Consolidated Complaint was filed in the Southern District of Illinois. See

Budde Compl. (Feb. 19, 2021). Each of these subsequent actions, like those before them, arise

from the same set of facts and occurrences initially developed by Piper and assert similar claims

against the same group of Crop Inputs manufacturers, wholesalers, and retailers. A table

comparing the relevant allegations in each of these complains is attached for reference as Exhibit




6
    This motion is still pending.
7
 Plaintiff in Duncan v. Bayer CropScience, LP, et al., No. 3:21-cv-00173 (S.D. Ill), declined to
be included in the consolidated complaint.

{2958 / MOT / 00171626.DOCX v1}                    4
               Case MDL No. 2993 Document 1 Filed 02/23/21 Page 5 of 19




A. This table clearly demonstrates that later-filed actions are merely driving down the road paved

by Piper.

        Given the substantial overlap in factual and legal issues presented by the Related Actions,

transfer to the Southern District of Illinois, where the first-filed and most advanced action is

pending, for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 is

appropriate. As explained below, all factors support transfer to the Southern District of Illinois,

which is close to several essential members of the conspiracy, has a strong nexus to this action,

and is well-positioned to handle this case due to its less congested docket and the experience of

Chief Rosenstengel, who has successfully managed a recent agricultural antitrust class action.

See First Impressions Salon, Inc. v. National Milk Producers Federation, No. 3:13-cv-00454

(S.D. Ill.).

        Accordingly, Movant’s motion to transfer and consolidate or coordinate proceedings

should be GRANTED.

                                          ARGUMENTS

I. THE RELATED ACTIONS SHOULD BE TRANSFERRED AND COORDINATED
   OR CONSOLIDATED FOR PRETRIAL PROCEEDINGS

        28 U.S.C. § 1407(a) permits centralization of civil actions pending in different federal

district courts when cases meet three requirements: (1) the cases “involv[e] one or more common

questions of law and fact;” (2) transfer and consolidation or coordination will further “the

convenience of parties and witnesses;” and (3) transfer and consolidation or coordination “will

promote the just and efficient conduct of [the] actions.” 28 U.S.C. §1407(a) (2021). Transfer to

and consolidation or coordination of the Related Actions in the Southern District of Illinois will

satisfy each of these goals.




{2958 / MOT / 00171626.DOCX v1}                   5
               Case MDL No. 2993 Document 1 Filed 02/23/21 Page 6 of 19




       A. The Related Actions Involve Numerous Common Questions of Law and Fact.

       Antitrust cases asserting claims based on the same alleged restraint of trade are

consistently transferred to and consolidated or coordinated in a single district because they

present questions of fact common to all pending actions. See, e.g., In re Packaged Seafood Prod.

Antitrust Litig., 148 F. Supp. 3d 1375, 1377 (J.P.M.L. 2015); In re Lithium Ion Batteries

Antitrust Litig., 923 F. Supp. 2d 1370, 1371 (J.P.M.L. 2013); In re Static Random Access

Antitrust Litig., 473 F. Supp. 2d 1384, 1385 (J.P.M.L. 2008); In re TFT-LCD Antitrust Litig.,

483 F. Supp. 2d 1353, 1354 (J.P.M.L. 2007). Transfer and consolidation or coordination is

likewise appropriate here because, like the antitrust cases cited above, the Related Actions each

center around common questions of law and fact regarding the alleged conspiracy between major

Crop Input manufacturers, wholesalers, and retailers to boycott electronic sales platforms and

restrain the market for Crop Inputs sold to farmers throughout the United States. See Exhibit A.

Common factual and legal questions before the courts in the Related Actions include, inter alia:

               Whether Defendants conspired to unreasonably restrain trade in violation of

                federal antitrust laws and state antitrust laws by, among other things, engaging in

                a group boycott of electronic platforms, meeting at industry conferences, auditing

                retailers or wholesalers suspected of selling Crop Inputs to electronic platforms,

                and spreading rumors about the electronic platforms;

               The duration of the conspiracy alleged in the Related Actions;

               Whether Defendants’ conspiracy caused plaintiffs to pay supracompetitive prices

                for Crop Inputs;

               Whether Defendants and their co-conspirators fraudulently concealed their

                anticompetitive conduct; and


{2958 / MOT / 00171626.DOCX v1}                  6
                Case MDL No. 2993 Document 1 Filed 02/23/21 Page 7 of 19




                The appropriate measure of damages sustained by members of the proposed

                 classes.

        As this list, the preceding section, and table of allegations demonstrate, the answers to

these questions will rely upon the same facts, witnesses, and evidence in each of the Related

Actions. Accordingly, the Panel has good reason to centralize these actions in a single judicial

district.

        B. Transfer and Consolidation or Coordination Will Promote the Just and Efficient
           Conduct of this Litigation.

        Transfer and consolidation or coordination of the Related Actions for pretrial proceedings

will also promote their just and efficient conduct, consistent with the third requirement (we

address the second requirement below). Given the nearly identical factual and legal issues

alleged in the complaints, the Related Actions will likely involve many of the same pretrial

issues, and the parties will seek much of the same discovery, including communications with and

about FBN, AgVend and other electronic platforms, communications between Defendants,

pricing information regarding Crop Inputs, productions to Canadian regulators, and depositions

of the same corporate executives.8 Centralizing the Related Actions will eliminate the need for

multiple duplicative requests, motions, depositions, and hearings in separate proceedings. See,

e.g., In re Hard Disk Drive Suspension Assemblies Antitrust Litig., 396 F. Supp. 3d 1374, 1375

(J.P.M.L. 2019) (“Centralization will eliminate duplicative discovery”).

        Indeed, having recognized that judicial and party resources would be needlessly wasted if

multiple judges were forced to resolve these issues in separate pretrial proceedings, Movants

proactively sought to consolidate the Southern District of Illinois cases. Piper, ECF 44 (granting


8
 These are merely a few of the significantly overlapping issues Movants have identified at this
early stage of the litigation. There are likely to be many more as discovery proceeds.

{2958 / MOT / 00171626.DOCX v1}                   7
             Case MDL No. 2993 Document 1 Filed 02/23/21 Page 8 of 19




leave to file consolidated complaint on or before February 16, 2021 as part of “effort to

streamline the proceedings and maximize judicial resources”). The amount of waste would only

be compounded if three different districts were required to assess the same set of facts and

occurrences; such duplication would also bring with it a substantial likelihood of inconsistent

rulings. See In re Commodity Exchange, Inc., Gold Futures & Options Trading Litig Gold, 38 F.

Supp. 3d 1394, 1395 (J.P.M.L. 2014) (“centralization will eliminate duplicative discovery . . .

prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and

the judiciary.”).

        The risk posed by inconsistent rulings here weighs strongly in favor of centralization

because the Related Actions are also class action cases subject to the class action prerequisites of

Fed. R. Civ. P. 23. This Panel has “consistently held that the existence of and the need to

eliminate [the possibility of inconsistent class certification rulings] presents a highly persuasive

reason favoring transfer under Section 1407.” See In re Roadway Express, Inc. Emp’t Practices

Litig., 384 F. Supp. 612, 613 (J.P.M.L. 1974); Hard Disk Drive, 396 F. Supp. 3d at 1375

(“Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings,

especially with respect to class certification”); In re Southeastern Milk Antitrust Litig., 530 F.

Supp. 2d 1359 (J.P.M.L. 2008) (transferring actions, citing the need to prevent inconsistent

rulings, especially on class certification); In re Commercial Money Ctr., Inc. Equip. Lease Litig.,

229 F. Supp. 2d 1379, 1380 (J.P.M.L. 2002) (consolidation of cases filed nationwide would

prevent inconsistent pretrial rulings).

        Transfer and consolidation or coordination is necessary to avoid these inefficiencies and

inconsistencies, and to promote the just and efficient prosecution of the Related Actions.




{2958 / MOT / 00171626.DOCX v1}                   8
             Case MDL No. 2993 Document 1 Filed 02/23/21 Page 9 of 19




        C. Transfer and Consolidation or Coordination Will Serve the Convenience of the
           Parties and Witnesses.

        The Panel has found that transfer and consolidation or coordination will serve the

convenience of parties and witnesses when it will “eliminate duplicative discovery . . . prevent

inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and the

judiciary.” See Gold, 38 F. Supp. 3d at 1395. The Related Actions involve common factual

allegations and nearly identical legal theories (see p. 6, supra). As set forth above, requiring

judges in separate districts to resolve substantially identical issues will almost certainly result in

duplicative discovery and inconsistent pretrial rulings. See p. 7-8, supra. Transfer and

consolidation or coordination will permit the transferee court to formulate a single pretrial

program that minimizes the inconvenience and expense for all parties and witnesses.

Consolidation in the Southern District of Illinois is particularly convenient for the reasons set

forth in Section II, infra.

        Accordingly, transfer for pretrial purposes is warranted to promote the interest of judicial

economy and efficiency and the convenience of the parties and witnesses.

II.     THE RELATED ACTIONS SHOULD BE TRANSFERRED TO THE SOUTHERN
        DISTRICT OF ILLINOIS

        After consolidating or coordinating the Related Actions, this Panel should transfer them

to the Southern District of Illinois, which is the location of the first-filed and majority of cases,

the district with the strongest connection to the allegations in the litigation, and the district with

the most advanced proceedings. The Southern District of Illinois can best manage the cases

efficiently and transfer to that district would best advance the convenience of the parties and

witnesses. Each of these issues are addressed in turn.




{2958 / MOT / 00171626.DOCX v1}                    9
            Case MDL No. 2993 Document 1 Filed 02/23/21 Page 10 of 19




       A. The First-Filed and Majority of Cases Are Pending in the Southern District of
          Illinois.

       As noted above, seven out of the 13 Related Actions are currently pending in the

Southern District of Illinois, including Piper, the first-filed action. This weighs strongly in favor

of transfer to that district. See, e.g., In re Elevator & Escalator Antitrust Litig., 350 F. Supp. 2d

1351, 1353 (J.P.M.L. 2004) (holding transferee district “is where the first-filed and largest

number of actions are pending”); In re iPhone/iPad Application Consumer Privacy Litig., MDL.

No. 2250, 2011 U.S. Dist. LEXIS 95969, at *3 (J.P.M.L. Aug. 25, 2011) (transferring all actions

to first-filed jurisdiction); In re Prograf Antitrust Litig., MDL No. 2242, 2011 U.S. Dist. LEXIS

59448, at *2-3 (J.P.M.L. Jun. 3, 2011) (same); In re Air Crash Near Athens, Greece on Aug. 14,

2005, 435 F. Supp. 2d 1340, 1342 (J.P.M.L. 2006) (transferring actions to the Northern District

of Illinois where the majority of related actions had been filed).

       B. The Most Advanced Cases Are Pending in the Southern District of Illinois.

       The Panel also considers where the most advanced cases are pending in selecting a

transferee forum. See, e.g., In re: Monitronics Int'l, Inc., Tel. Consumer Prot. Act Litig., 988 F.

Supp. 2d 1364, 1367 (J.P.M.L. 2013); In re Peanut Crop Ins. Litig., 342 F. Supp. 2d 1353, 1354

(J.P.M.L. 2004). Piper was assigned to the Honorable Nancy J. Rosenstengel on January 28,

2021. See Piper, ECF No. 34. Since then, the parties entered into (and the Court ordered) a

stipulation setting a schedule for the filing of a consolidated amended complaint in the Southern

District of Illinois and Defendants’ time to respond. Id., ECF Nos. 42, 44. Plaintiffs in five of the

six actions pending in that district joined in filing a Consolidated Complaint on February 16,

2021 in connection with the Chief Judge Rosenstengel’s order (see Consol. Piper Compl.), and

simultaneously filed a motion to consolidate the actions pending in that District and to appoint

interim class counsel pursuant to Fed. R. Civ. P 23(g). See Piper, ECF No. 53.


{2958 / MOT / 00171626.DOCX v1}                   10
             Case MDL No. 2993 Document 1 Filed 02/23/21 Page 11 of 19




        By contrast, none of the cases pending in either Minnesota or Kansas have advanced past

the filing of initial complaints and the assignment of judges. Because proceedings in the

Southern District of Illinois are significantly more advanced than those in Minnesota or Kansas,

transfer to that district is appropriate.

        C. There Is a Strong Nexus Between the Southern District of Illinois and the
           Related Actions.

        A proposed transferee district is appropriate where there is a “nexus” between the

allegations in a case and the proposed forum. In re Delphi Corp. Sec., Derivative & “ERISA”

Litig., 403 F. Supp. 2d 1358, 1360 (J.P.M.L. 2005). A “nexus” may exist where “significant

events occurred and where relevant documents and witnesses . . . likely will be found.” In re

Royal Alliance Associates, Inc., Sec. Litig., 856 F. Supp. 2d 1339, 1340 (J.P.M.L. 2012); see also

In re Credit Default Swaps Antitrust Litig., 978 F. Supp. 2d 1374, 1375 (J.P.M.L. 2013)

(transferring cases to the district where, inter alia, “several events giving rise to the litigation

likely occurred”).

        Here, significant events occurred in Illinois. “Authorized retailer” contracts that

Defendants used to keep Crop Input pricing confidential were likely executed in Illinois or by

companies headquartered in Illinois, such as Univar Solutions (See, e.g., Consol. Piper Compl. ¶

32; Budde Compl. ¶ 20; Handwerk Compl. ¶ 32). Additionally, pricing disparity and obscurity

are essential to Defendants’ scheme because they make it impossible for farmers to discern what

they are paying for Crop Inputs. A 2019 report demonstrates that Illinois was particularly

affected by pricing disparities, reflecting a 141% difference in Illinois between the lowest and




{2958 / MOT / 00171626.DOCX v1}                    11
            Case MDL No. 2993 Document 1 Filed 02/23/21 Page 12 of 19




highest reported price per gallon for Bayer AG’s popular herbicide Roundup PowerMAX®, as

compared to 66% in Minnesota and 37% in Kansas.9




It is exactly this price disparity and opacity that enabled Defendants to charge artificially high

prices to unwitting farmers, which gives the Southern District of Illinois a strong connection to

the claims at issue.

       Moreover, relevant documents and witnesses are likely to be found in or near the

Southern District of Illinois, as Wholesale Defendant Univar and Retailer Defendant

Growmark—core members of the alleged conspiracy—are headquartered in Illinois. See Royal

Alliance, 856 F. Supp. 2d at 1340 (transferring to district where “significant events occurred and

where relevant documents and witnesses” were found); see also In re Aluminum Warehousing



9
 Jones, ECF No. 1 at ¶ 13, citing Brian Paff, “How Much Are Farmers In Your State Paying For
Ag      Chemicals?”     Emergence      by     FBN       (Feb.   14,     2020), available  at
https://emergence.fbn.com/inputs/in-state-price-variation-ag-chemicals.

{2958 / MOT / 00171626.DOCX v1}                  12
            Case MDL No. 2993 Document 1 Filed 02/23/21 Page 13 of 19




Antitrust Litig., 988 F. Supp. 2d 1362, 1363 (J.P.M.L. 2013) (transferring to the Southern District

of New York because two defendants were headquartered there and “[n]umerous decisions

regarding alleged anticompetitive conduct . . . likely were made in [that] district.”).

       D. The Southern District of Illinois Has the Judicial Resources and Expertise to
          Efficiently Manage the Related Actions.

       Dockets reflect that the Southern District of Illinois’ capacity for overseeing this complex

litigation exceeds that of other competing districts. There are currently no MDL proceedings

pending in the Southern District of Illinois, as compared to six MDL proceedings in the District

of Minnesota, and three proceedings in the District of Kansas. That is in part because the

Southern District of Illinois has successfully resolved two MDL proceedings encompassing

thousands of individual cases. See In re Yasmin and Yaz (Drospirenone) Marketing, Sales

Practices and Prod. Liab. Litig., MDL 2100 (S.D. Ill.) (over 11,000 cases); In re Pradaxa

(Dabigatran Etexilate) Prod. Liab. Litig., MDL 2385 (S.D. Ill.) (over 2,500 cases). These results

are consistent with the Southern District of Illinois’s case management statistics, which are

superior to the competing districts. For example, as of September 30, 2020, the median time

from filing to disposition for civil cases in the Southern District of Illinois was 13.3 months, as

compared to 14.1 months in the District of Minnesota. The percentage of civil cases over three

years old is 11.7% in the Southern District of Illinois, as compared to 18.5% in the District of

Minnesota.10 Those figures are particularly significant in a complex proceeding involving over a

dozen defendants and thousands of class members.




10
  See U.S. District Courts–Combined Civil and Criminal Federal Court Management Statistics
(September 30, 2020) (available at https://www.uscourts.gov/statistics/table/na/federal-court-
management-statistics/2020/09/30-1).

{2958 / MOT / 00171626.DOCX v1}                  13
              Case MDL No. 2993 Document 1 Filed 02/23/21 Page 14 of 19




          Moreover, the cases in the Southern District of Illinois are nearly all pending before

Chief Judge Rosenstengel,11 whose recent experience is particularly relevant to the issues to arise

in this proceeding. Chief Judge Nancy J. Rosenstengel just finished presiding over First

Impressions, No. 3:13-cv-00454, an antitrust class action raising novel and complex issues that

the parties settled near the eve of trial for $200 million. Id., Final Approval of Settlement

Agreement and Judgment (Apr. 27, 2020), ECF No. 541. Her Honor is well-versed in handling

complex antitrust litigation alleging a vertical price-fixing conspiracy involving a manufacturer

and its distributors, like here. See Marion HealthCare, LLC v. Becton Dickinson & Company,

No. 3:18-cv-01059 (S.D. Ill.); Butler v. Jimmy John’s Franchise, LLC, No. 3:18-cv-00133 (S.D.

Ill.) (plaintiff employees allege anticompetitive “no-poach” agreement between the franchisor

and franchisees of nationwide fast food chain). Additionally, centralization before Chief Judge

Rosenstengel would allow the Panel to assign this litigation to an experienced judge who has not

yet had the opportunity to preside over an MDL. See In re TransUnion Rental Screening Sols.,

Inc., Fair Credit Reporting Act Litig., 437 F. Supp. 3d 1377, 1378 (J.P.M.L. 2020) (transferring

to Northern District of Georgia because it allowed the Panel to “assign th[e] litigation to an able

jurist who ha[d] not yet had the opportunity to preside over an MDL.”).

          E. The Southern District of Illinois Is the Most Convenient Forum.

          Chief Judge Rosenstengel’s courtroom is located in East St. Louis, Illinois, less than 20

miles from St. Louis Lambert International Airport. Its central location makes the Southern

District of Illinois the most convenient location for this proceeding, as the Defendants are

generally located closer to St. Louis than either Minneapolis or Kansas City. Bayer CropScience

is headquartered in St. Louis and Research Triangle Park, North Carolina; Corteva and Syngenta



11
     See, note 3, supra.
{2958 / MOT / 00171626.DOCX v1}                    14
            Case MDL No. 2993 Document 1 Filed 02/23/21 Page 15 of 19




are both headquartered in Wilmington, Delaware; and BASF is headquartered in Florham Park,

New Jersey. During much of the relevant period, Monsanto was a major seed developer, and

headquartered in Creve Coeur, Missouri, just outside St. Louis. After Bayer’s 2018 acquisition of

Monsanto, it continues to maintain facilities in Creve Coeur where thousands are employed.

Among the Retailer Defendants, Growmark is headquartered in Bloomington, Illinois; and

Tenkoz is headquartered in North Metro Atlanta, Georgia.

        Plaintiffs on the whole are likewise situated closer to the Southern District of Illinois than

the other districts in which Related Actions are pending. Barbara Piper, the first-filed plaintiff

resides in the Southern District of Illinois. Plaintiff Duncan likewise resides in Illinois. Plaintiff

Jones Planting Co. is in Mississippi. Plaintiff Swanson resides in New York. And Plaintiff

Canjar resides in Pennsylvania. Conversely, only one plaintiff resides in Minnesota, and only one

plaintiff resides in Kansas. And, most significantly, Plaintiffs have made their preferences clear

by filing more cases in the Southern District of Illinois than in any other district. The Southern

District of Illinois stands out with respect to the convenience of the parties and witnesses.

                                           CONCLUSION

        For all of the foregoing reasons, Plaintiff respectfully requests that the Panel transfer the

Related Actions to and consolidate or coordinate the Related Actions in the Southern District of

Illinois.




{2958 / MOT / 00171626.DOCX v1}                   15
           Case MDL No. 2993 Document 1 Filed 02/23/21 Page 16 of 19




 DATED: February 23, 2021               /s/ Vincent Briganti____
                                        Vincent Briganti (admitted pro hac vice)
                                        Christian Levis (admitted pro hac vice)
                                        Roland R. St. Louis, III (admitted pro hac vice)
                                        Noelle Feigenbaum (pro hac vice pending)
                                        LOWEY DANNENBERG, P.C.
                                        44 South Broadway
                                        White Plains, NY 10601
                                        Telephone: (914) 997-0500
                                        vbriganti@lowey.com
                                        clevis@lowey.com
                                        rstlouis@lowey.com
                                        nfeigenbaum@lowey.com

                                        Stephen M. Tillery (Ill. Bar No. 2834995)
                                        Jamie Boyer (Ill. Bar No. 6281611)
                                        Carol O’Keefe (Ill. Bar No. 6335218)
                                        Robert L. King (Ill. Bar No. 6209033)
                                        KOREIN TILLERY LLC
                                        505 N. 7th Street, Suite 3600
                                        St. Louis, MO 63101
                                        Telephone: (314) 241-4844
                                        stillery@koreintillery.com
                                        jboyer@koreintillery.com
                                        cokeefe@koreintillery.com
                                        rking@koreintillery.com

                                        George A. Zelcs (Ill. Bar No. 31223738)
                                        John Libra (Ill. Bar No. 6286721)
                                        Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                        Jonathon Byrer (Ill. Bar No. 6292491)
                                        Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                        KOREIN TILLERY, LLC
                                        205 North Michigan Avenue, Suite 1950
                                        Chicago, IL 60601
                                        Telephone: (312) 641-9750
                                        gzelcs@koreintillery.com
                                        jlibra@koreintillery.com
                                        rewing@koreintillery.com
                                        jbyrer@koreintillery.com
                                        rcortazar@koreintillery.com




{2958 / MOT / 00171626.DOCX v1}       16
           Case MDL No. 2993 Document 1 Filed 02/23/21 Page 17 of 19




                                        Linda P. Nussbaum (admitted pro hac vice)
                                        Bart D. Cohen (pro hac vice forthcoming)
                                        Christopher B. Sanchez (Ill. Bar No. 6272989)
                                        NUSSBAUM LAW GROUP, P.C.
                                        1211 Avenue of the Americas, 40th Floor
                                        New York, NY 10036
                                        Telephone: (917) 438-9102
                                        lnussbaum@nussbaumpc.com
                                        bcohen@nussbaumpc.com
                                        csanchez@nussbaumpc.com

                                        W. Joseph Bruckner (admitted pro hac vice)
                                        Robert K. Shelquist (admitted pro hac vice)
                                        Brian D. Clark (admitted pro hac vice)
                                        Rebecca A. Peterson (admitted pro hac vice)
                                        Stephanie A. Chen (admitted pro hac vice)
                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                        100 Washington Ave. South, Suite 2200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 339-6900
                                        wjbruckner@locklaw.com
                                        rkshelquist@locklaw.com
                                        bdclark@locklaw.com
                                        rapeterson@locklaw.com
                                        sachen@locklaw.com

                                        J. Barton Goplerud (pro hac vice forthcoming)
                                        Brandon M. Bohlman (pro hac vice forthcoming)
                                        SCHINDLER, ANDERSON, GOPLERUD &
                                        WEESE P.C.
                                        5015 Grand Ridge Drive, Suite 100
                                        West Des Moines, IA 50265
                                        Telephone: (515) 223-4567
                                        goplerud@sagwlaw.com
                                        bohlman@sagwlaw.com

                                        Robert A. Clifford (Ill. Bar No. 046184)
                                        Shannon M. McNulty (Ill. Bar No. 6281984)
                                        CLIFFORD LAW OFFICES, P.C.
                                        120 North LaSalle, #3100
                                        Chicago, IL 60602
                                        Telephone: (312) 899-9090
                                        rac@cliffordlaw.com
                                        smm@cliffordlaw.com

{2958 / MOT / 00171626.DOCX v1}       17
           Case MDL No. 2993 Document 1 Filed 02/23/21 Page 18 of 19




                                        Arthur N. Bailey
                                        Marco Cercone
                                        RUPP BAASE PFALZGRAF CUNNINGHAM
                                        LLC
                                        1600 Liberty Building
                                        424 Main Street
                                        Buffalo, NY 14202
                                        Telephone: (716) 854-3400
                                        bailey@ruppbaase.com
                                        cercone@ruppbaase.com

                                        Charles F. Barrett
                                        NEAL & HARWELL, PLC
                                        1201 Demonbreun Street
                                        Suite 1000
                                        Nashville, TN 37203
                                        Telephone: (615) 244-1713
                                        cbarrett@nealharwell.com

                                        Gregory S. Asciolla (pro hac vice forthcoming)
                                        Karin E. Garvey (pro hac vice forthcoming)
                                        Jonathan S. Crevier (pro hac vice forthcoming)
                                        LABATON SUCHAROW LLP
                                        140 Broadway
                                        New York, NY 10005
                                        Telephone: (212) 907-0700
                                        gasciolla@labaton.com
                                        kgarvey@labaton.com
                                        jcrevier@labaton.com

                                        Jonathan P. Barrett (pro hac vice forthcoming)
                                        BARRETT LAW, PLLC
                                        121 Colony Crossing, Suite D
                                        Madison, MS 39110
                                        Telephone: 601-790-1505
                                        jpb@barrettlawms.com

                                        Marc Edelson
                                        EDELSON LECHTZIN LLP
                                        3 Terry Drive
                                        Suite 205
                                        Newtown, PA 18940
                                        Tel: 215-867-2399
                                        Medelson@edelson-law.com

{2958 / MOT / 00171626.DOCX v1}       18
           Case MDL No. 2993 Document 1 Filed 02/23/21 Page 19 of 19




                                        Joseph E. Mariotti, Esquire
                                        CAPUTO & MARIOTTI, P.C.
                                        730 Main Street
                                        Moosic, PA, 18507
                                        Tel: (570) 342-9999
                                        Fax: (570) 457-1533
                                        jmariotti@caputomarrioti.com

                                        Counsel for Movants and the Proposed Classes




{2958 / MOT / 00171626.DOCX v1}       19
